DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 3/3/21 have been fully considered but they are not persuasive.
 In response to Applicant’s argument  that, “Applicant does not understand Hasch as disclosing a waveguide member retention structure on an exterior surface of the wafer unit 32 alone disclosing such a waveguide member retention structure to engage an inserted waveguide member and to cause a physical retention of an inserted waveguide member, as is required by Applicant’s claims. Thus, with respect to independent claims 1, 14 and 28, Hasch fails to disclose each and every feature of Applicant’s claims”.
Examiner respectfully disagrees with Applicant’s assertions that, Hasch does not disclose features of claim 1. 
  Hasch discloses one or more waveguide member retention structures(figures 7-8, sidewalls(82) of waveguide(78)) formed on the portion of the exterior surface of the semiconductor package(semiconductor module(10) which includes HF (16)), each of the one or more waveguide member retention structures(sidewall(82) of waveguides (78) )positioned in a respective one of a corresponding defined location about each of the number of emitters(patch antennas(94)); the one or more waveguide member retention structures (sidewall 82 of waveguides) to engage an inserted waveguide member and to cause a physical retention of the inserted waveguide member proximate a respective emitter(94). Paragraphs [0041-0044, 0050 - 0069].
For the reason, claims 1, 14 and 28 are not distinguish over the prior art (Hasch).
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 14, 16-17, 25, 27-29 are rejected under 35 U.S.C. 102(1) as being anticipated by Hasch et al (US Pub No: 2015/0048471).
Regarding claim 1, Hash et al disclose a waveguide coupling system for use on semiconductor packages, comprising: a semiconductor package (figures 1, 4-5 and 7-8, semiconductor module(lO)) that includes one or more emitters(patch antenna(94) for each waveguide(18 or 78)) formed proximate at least a portion of an exterior surface of the semiconductor package(10); and one or more waveguide member retention structures(figures 1 and 7-8, sidewalls(82) of waveguide(18 or 78)) formed on the portion of the exterior surface of the semiconductor package(semiconductor module(lO)), each of the one or more waveguide member retention structures(sidewall(82)) positioned in a respective one of a corresponding defined location about each of the number of emitters(patch antennas(94)); the one or more waveguide member retention structures (82) to engage an inserted waveguide member and to
cause a physical retention of the inserted waveguide member proximate a respective emitter(94). Paragraphs [0041-0044, 0050 - 0069].
Regarding claim 3, Hash et al disclose wherein the one or more waveguide member retention structures accommodate the slide-able insertion of the waveguide member. Figure 4, hollow conductor (46) and tongues (48).

Regarding claim 5, Hash et al disclose wherein the at least one attachment feature comprises a member projecting laterally outward from a surface of each of the plurality of retention structures (figures 4-5 and paragraph [0073]).
Regarding claim 6, Hash et al disclose wherein each of the one or more waveguide member retention structures (82) include a high-friction surface finish on at least a portion of an exterior surface of the waveguide member retention member, the high-friction surface finish sufficient to cause the physical retention of the waveguide member via friction between the waveguide member and the respective waveguide member retention structure. Figures 1 and 7.
Regarding claim 14, Hash et al disclose a waveguide coupling method, comprising: forming one or more waveguide member retention structures (figures 1, 4-5, and 7-8, each sidewalls (82) of waveguide (78)) on a portion of an exterior surface of a semiconductor package (semiconductor module(lO)), each of the one or more waveguide member retention structures (figures 1 and 7, each sidewalls (82) of waveguide (78)) positioned in a defined location with respect to an emitter (patch antenna(94)) formed in the semiconductor package(lO); engaging the one or more waveguide member retention structures (82) with a waveguide member; and physically retaining the waveguide member in a defined location with respect to the emitter(94) by the one or more waveguide member retention structures(82). Paragraphs [0041-0044, 0050 - 0069].
Regarding claim 16, Hash et al disclose wherein engaging the one or more waveguide member retention structures with a waveguide member comprises: slide-ably inserting the waveguide member into the one or more waveguide member retention structures. Figure 4, hollow conductor (46) and tongues (48).

Regarding claim 25, Hash et al disclose in figures 1, 4-5 and 7-8, wherein engaging the one or more waveguide member retention structures(82) with a waveguide member comprises: causing a physical deflection of the one or more waveguide member retention structures (82) responsive to engaging the one or more waveguide member retention structures with a waveguide member.
Regarding claim 27, Hash et al disclose further comprising: forming at least one semiconductor package connector(42 as shown in figure 2) attachment feature proximate at least a portion of the one or more waveguide member retention structures(18), wherein physically retaining the waveguide member in a defined location with respect to the emitter by the one or more waveguide member retention structures comprises: physically coupling a connector(42) housing attachment feature disposed at least partially about the waveguide member with the at least one semiconductor package connector attachment feature.
Regarding claim 28, Hash et al disclose in figures 1, 4, 7-8 that, a waveguide coupling system, comprising: a waveguide member retention means(82) formed on a portion of an exterior surface of a
semiconductor package (10), the waveguide member retention means positioned in a defined location with respect to an emitter formed in the semiconductor package(lO); means for engaging the waveguide member retention means(82) with a waveguide member; and means for physically retaining the waveguide member in a defined location with respect to the emitter(94) by the waveguide member retention means(82). Paragraphs [0041-0044, 0050 - 0069].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Hasch et al (US Pub No: 2015/0048471) in view of Koh (US Patent No: 6,323,818).
Regarding claims 2 and 15, Hasch et al disclose all the claimed limitation except for wherein each of the one or more waveguide member retention structures is photo lithographically formed on the portion of the exterior surface of the semiconductor package.
Kol et al disclose in figure 5 that, the waveguide 44 and a first layer 48 of SU-8 is applied and photo-lithographically exposed to form the portion of the waveguide 50 which lies below the micro-strip channel 46. Col.7, lines 63-67 and col.8, lines 1-24.

.
Allowable Subject Matter
Claims 7-13 and 18-19, 20-24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner 
Art Unit 2844